     Case 1:21-cv-00969-NONE-EPG Document 19 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    AMERIPRIDE SERVICES, LLC, et al.,                 Case No. 1:21-cv-00969-NONE-EPG
11                       Plaintiffs,
12           v.                                         ORDER GRANTING UNOPPOSED MOTION
                                                        FOR EXTENSION OF TIME TO RESPOND
13    TEAMSTERS LOCAL 87, et al.,                       TO MOTION TO STAY
14                       Defendants.                    (ECF No. 18)
15

16

17          This matter is before the Court on Plaintiffs AmeriPride Services, LLC and Aramark

18   Uniform & Career Apparel, LLC’s unopposed motion for extension of time to respond to

19   defendants’ motion to stay. (ECF No. 18). Specifically, the motion seeks a seven-day extension,

20   or until September 17, 2021, to file a response to Defendants’ motion to stay. (See ECF No. 15).

21   Plaintiffs state that an extension is necessary “[b]ased on conflicting obligations and

22   commitments and the intervening Labor Day holiday, and to provide the opportunity to fairly

23   respond to the Unions’ motion to stay” and represent that Defendants do not oppose the extension

24   request. (ECF No. 18, p. 2-3).

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 1:21-cv-00969-NONE-EPG Document 19 Filed 09/10/21 Page 2 of 2


 1          IT IS ORDERED that Plaintiffs AmeriPride Services, LLC and Aramark Uniform &

 2   Career Apparel, LLC’s unopposed motion for extension of time to respond to defendants’ motion

 3   to stay (ECF No. 18) is GRANTED. Plaintiffs shall file a response to the motion to stay no later

 4   than September 17, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     September 10, 2021                        /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
